Action to recover damages for wrongful death of plaintiff’s intestate by reason of the collision of an automobile, driven by the decedent, with a trolley pole located in the middle of Queens boulevard near Fifty-fourth avenue, in the borough of Queens. Judgment in favor of plaintiff affirmed, with costs. No opinion. Hagarty, Taylor and Close, JJ., concur; Johnston and Adel, JJ., dissent and vote to reverse the judgment on the facts and to grant a new trial on the ground that on the issues of negligence and contributory negligence the verdict is against the weight of the evidence.